UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

DONNA WOOD, CAELAN DOHERTY, MAX
GOLDSTEIN, BRIDGET LOGAN, JAMES
KYLE NEWMAN, ZIA ORAM, ALAN
ROBINSON, ALEXANDRA MARIE
WHEATLEY-DIAZ, individually and on behalf
all others similarly situated, and CHERYL
BALDWIN, JONATHAN BARRIO, DESMOND
BATTS, GARRETT BECKENBAUGH,
COCHIESE BOWERS, MILES CEPLECHA,
ROBIN CEPPOS, MELINDA CIRILO, JANE
CONRAD, ROBERT CORDOVA, JR.,
CHRISTINE DOCZY, RACHEL DOUGLAS,
THERESA EDWARDS, ELIZA FINK, JASON
FINKELSTEIN, ILSE MENDEZ FRAGA, JOSH
FREDRICKSON, MARIA GONZALEZ,
NATHANIEL ROBERT GROH, BRANDI
HARRIS, PETER KAMARA, MACK
KENNEDY, MADISON OLIVER MAYS,
PATRICK MCHUGH, FRIDA MICHELLE
NARANJO, PAUL MONTEROSSO, REY
MURPHY, JOSEPH NESTOR, LUKE
NICHOLAS, JOSEPHINE OLINGER, ALEC
SILVESTER, DANIEL SMITH, CHRIS SOTH,
AUDRA TELLEZ, CARLOS TORRES,
ELLIOTT TRICOTTI, GLORIA TYLER,
LAKISHA WATSON-MOORE, JESSE
WEINBERG, CLEM WRIGHT, ANOOSH
YARAGHCHIAN, and JESUS ZAMORA,
individually,,

No. 20 Civ. 2489 (LTS) (GWG)

Plaintiffs,
Vv.

MIKE BLOOMBERG 2020, INC.,

 

Defendant.

 

DECLARATION OF SALLY J. ABRAHAMSON IN SUPPORT OF PLAINTIFFS’
MOTION FOR CONDITIONAL CERTIFICATION OF A COLLECTIVE AND
COURT-AUTHORIZED NOTICE PURSUANT TO 29 U.S.C. § 216(b)
I, Sally J. Abrahamson, pursuant to 28 U.S.C. § 1746, declare as follows:

1. I am a partner at the firm of Outten & Golden LLP (“O&G”) in Washington, D.C.
I am admitted to practice before this Court. Along with lawyers from Shavitz Law Group, P.A.,
I am one of the lawyers primarily responsible for prosecuting Plaintiffs’ claims on behalf of the
proposed collective.

2. I make this declaration in connection with Plaintiffs’ Motion for Conditional
Certification of a Collective and Court-Authorized Notice Pursuant to 29 U.S.C. § 216(b).

3. I have personal knowledge of the matters set forth herein and would so testify if
called as a witness at trial.
Relevant Litigation History

1. In addition to Plaintiff Donna Wood, 57 other Field Organizers have joined this
case as opt-in plaintiffs. See ECF Nos. 4, 6, 7, 10, 12-15, 17-19, 22, 23, 25-28, 30.

2. Twenty-three Field Organizers from 15 states have submitted declarations of support
with this motion. See Exs. 1-23.

3. No formal discovery has yet taken place.
Exhibits

4, Attached as Exhibit 1 is a true and correct copy of the Declaration of Donna
Wood (“Wood Decl.”), dated March 31, 2020.

5. Attached as Exhibit 2 is a true and correct copy of the Declaration of Cochiese
Bowers (Bowers Decl.”’), dated March 31, 2020.

6. Attached as Exhibit 3 is a true and correct copy of the Declaration of Matthew

Kelly (“Kelly Decl.”), dated March 31, 2020.
7. Attached as Exhibit 4 is a true and correct copy of the Declaration of James Kyle
Newman (“Newman Decl.”), dated March 30, 2020.

8. Attached as Exhibit 5 is a true and correct copy of the Declaration of McKevin
King (“King Decl.”), dated March 31, 2020.

9. Attached as Exhibit 6 is a true and correct copy of the Declaration of Elliott
Tricotti (“Tricotti Decl.”), dated March 30, 2020.

10. Attached as Exhibit 7 is a true and correct copy of the Declaration of Zia Oram
(“Oram Decl.”), dated March 31, 2020.

11. Attached as Exhibit 8 is a true and correct copy of the Declaration of Josephine
Olinger (“Olinger Decl.”), dated March 30, 2020.

12. Attached as Exhibit 9 is a true and correct copy of the Declaration of Audra
Waylett (“Waylett Decl.”), dated March 30, 2020.

13. Attached as Exhibit 10 is a true and correct copy of the Declaration of Frida
Michelle Naranjo (“Naranjo Decl.”), dated March 30, 2020.

14. Attached as Exhibit 11 is a true and correct copy of the Declaration of Max
Federman (“Federman Decl.”), dated March 30, 2020.

15. Attached as Exhibit 12 is a true and correct copy of the Declaration of Justin
Odhiambo (“Odhiambo Decl.”), dated March 31, 2020.

16. Attached as Exhibit 13 is a true and correct copy of the Declaration of Bridget
Logan (“Logan Decl.”), dated March 30, 2020.

17. Attached as Exhibit 14 is a true and correct copy of the Declaration of Marcus
Guthrie (“Guthrie Decl.”), dated March 30, 2020.

18. Attached as Exhibit 15 is a true and correct copy of the Declaration of Rey
3
Murphy (“Murphy Decl.”), dated March 31, 2020.

19. Attached as Exhibit 16 is a true and correct copy of the Declaration of Alan
Robinson (“Robinson Decl.”), dated March 30, 2020.

20. Attached as Exhibit 17 is a true and correct copy of the Declaration of Audra
Tellez (“Tellez Decl.”), dated March 30, 2020.

21. Attached as Exhibit 18 is a true and correct copy of the Declaration of Caelan
Doherty (“Doherty Decl.”), dated March 31, 2020.

22. Attached as Exhibit 19 is a true and correct copy of the Declaration of Robin
Ceppos (“Ceppos Decl.”), dated March 31, 2020.

23. Attached as Exhibit 20 is a true and correct copy of the Declaration of Cooper
Lewis (“Lewis Decl.”), dated March 31, 2020.

24. Attached as Exhibit 21 is a true and correct copy of the Declaration of Eliza Fink
(“Fink Decl.”), dated March 31, 2020.

25. Attached as Exhibit 22 is a true and correct copy of the Declaration of Lakisha
Watson-Moore (““Watson-Moore Decl.”), dated March 31, 2020.

26. Attached as Exhibit 23 is a true and correct copy of the Declaration of Luke
Nicholas (“Nicholas Decl.”), dated March 31, 2020.

27. Attached as Exhibit 24 is a true and correct copy of a Bloomberg Campaign Field
Organizer job posting.

28. Attached as Exhibit 25 is a true and correct copy of a Bloomberg Campaign
Regional Organizing Director job posting.

29. Attached as Exhibit 26 is Plaintiffs’ Proposed Notice and Consent to Join Form.

30. Attached as Exhibit 27 is Plaintiffs’ Proposed Reminder Notice.
4
I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true

and correct.

Dated: New York, NY
March 31, 2020

/s/ Sally J. Abrahamson

Sally J. Abrahamson

OUTTEN & GOLDEN LLP

601 Massachusetts Avenue NW, Ste 200W
Washington, D.C. 20001

Telephone: 202-847-4400
sabrahamson@outtengolden.com
CERTIFICATION OF SERVICE
I hereby certify that on March 31, 2020, the above document was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by
e-mail to all parties by operation of the Court’s electronic filing system and by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF System.

By: /s/ Sally J_ Abrahamson
Sally J. Abrahamson
